DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to change dependency from canceled claim 15 to independent claim 1 as follows: 
	Claim 5: The bit driver of claim 1, wherein the target area

	Claim 7: The bit driver of claim 1, wherein the cross-sectional

Election/Restrictions
Claims 1-7 and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 26 September 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Comment / Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a bit driver made of 
The most relevant prior art attributed to Leonard et al. (US 4,329,766) discloses a tool for use in inserting a cutting bit into a receptacle bore of a tool holder or cutting equipment comprising an elongated body having an axis and including a lower end having a distal face, with a shaped cavity in the distal face extending into the elongated body, the shaped cavity having an axis and one or more sections of a tapered annular surface that is configured to conform to an outer surface of a bit end of a conventional cutting bit, to hold the cutting bit aligned along the axis of the elongated body and the axis of the shaped cavity, and a top end opposite the lower end; wherein the bit driver is configured for receiving an impact delivered by a hammer applied along the axes of the elongated body and the shaped cavity.  Leonard fails to disclose or fairly suggest a shaped projection extending from the center of the top end of the elongated body, along the axis of the elongated body, with a peripheral portion of the top end of the elongated body defining a shoulder that surrounds the shaped projection, and a disk secured permanently by welding to the top end of the elongated body, the disk extending radially outward from the top end of the elongated body, the disk having a flat upper surface 
In addition, Xia (CN 105058323 A) discloses an anti-smashing hand nail and wall-chiseling device comprising a disk extending radially outward from a top end of an elongated body and having a flat upper surface with a diameter or area target surface larger than a diameter of the elongated body.  Xia fails to disclose or fairly suggest a shaped projection extending from the center of the top end of the elongated body, along the axis of the elongated body, with a peripheral portion of the top end of the elongated body defining a shoulder that surrounds the shaped projection, and a disk secured permanently by welding to the top end of the elongated body, the disk extending radially outward from the top end of the elongated body, the disk having a flat upper surface having a diameter or area target surface larger than a diameter of the elongated body, the disk having an opening that receives the shaped projection of the elongated body, and an underside that surrounds the opening and resting on the shoulder of the elongated body. 
Applicant’s claimed invention requires the affirmative structural limitations, inter alia, of a shaped projection extending from the center of the top end of the elongated body, along the axis of the elongated body, with a peripheral portion of the top end of the elongated body defining a shoulder that surrounds the shaped projection, and a disk secured permanently by welding to the top end of the elongated body and having an 
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a metal bit driver for use in inserting a cutting bit into a receptacle bore of a tool holder or cutting equipment as recited by the affirmative structural limitations of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726